Citation Nr: 0605420	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  96-42 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for lumbosacral spine 
disability claimed as secondary to a service connected shell 
fragment wound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel 



INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1944 to June 1946.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a July 1998 rating 
decision that in pertinent part denied service connection for 
disability of the lumbosacral spine claimed to be secondary 
to a service connected shell fragment wound residual.  In 
December 2004 the Board, in part, remanded the claim for 
evidentiary development.   

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any action on his part is required.


REMAND

The Board's December 2004 remand asked that a VA orthopedic 
specialist examine the veteran and provide an opinion as to 
whether it was at least as likely as not that any current low 
back disability was due to injury in service or was caused or 
aggravated by a service connected disability.  The examiner 
was asked to explain the rationale for any opinion given and 
to comment on the opinions already of record.  While the 
examiner did conduct an examination and provide an opinion 
(with rationale) in January 2005, he did not comment on the 
opinions already of record.  These opinions include a report 
of an August 1996 VA examination, which found that the 
veteran's lumbosacral spine disability had appeared in recent 
years and was not related to any remote service injury and 
the report of a May 1998 VA examination, which found that the 
veteran's degenerative joint and degenerative disc diseases 
were clearly from a degenerative process separate from, and 
not potentiated by, his shell fragment wounds (to include a 
small 4 mm fragment 10 cm away from the lumbosacral spine).  
However, they also include February 1999, September 2000 and 
March 2004 letters from a treating physician indicating that 
the small fragment at the veteran's lumbosacral area served 
as a foreign body irritant producing inflammatory changes 
that exacerbated the degenerative process; that the veteran 
suffered severe low back pain from an old shrapnel injury; 
and that one of the veteran's diagnoses was multiple shrapnel 
injuries exacerbating osteoarthritic conditions of the 
shoulder and back.  Notably, while January 2005 VA examiner 
noted that the veteran did not have any scars on the 
thoracolumbar spine, there was no comment regarding the 
significance, if any, of the August 1992 lumbosacral spine X-
ray finding of a metallic fragment in the left upper 
quadrant.

The United States Court of Appeals for Veterans Claims has 
held that where remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  See Stegall v. West, 11 Vet. App. 268 
(1998). Given that the January 2005 VA examiner did not to 
comment on the opinions concerning the etiology of the 
veteran's lumbosacral spine disability already of record, the 
Board has no recourse but to remand the claim to ensure that 
this action is completed.  

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO should arrange for the 
veteran's claims file to be forwarded to 
the physician who conducted the January 
2005 VA examination (or to another 
orthopedic specialist if the January 2005 
examiner is unavailable) for review and a 
supplementary medical opinion.  The 
consulting physician should again opine 
whether it is at least as likely as not 
that any current low back disability is 
due to injury in service or was caused or 
aggravated by a service connected 
disability (Aggravation is defined as a 
worsening of the underlying condition 
beyond its natural progression versus a 
temporary flare-up of symptoms).  The 
opinion provided must specifically 
include comment on the medical opinions 
that were previously of record (both the 
opinions given on VA examination in 
August 1996 and May 1998 and those in the 
treating physician's letters in February 
1999, September 2000 and March 2004).  
The consulting physician should reconcile 
the January 2005 finding that the 
veteran's shrapnel wounds involved 
primarily the posterior right shoulder 
and the right side of the face, and "no 
indication with wounds to the 
thoracolumbar region" with the August 
1992 X-ray findings of shrapnel in or 
near the lumbosacral spine area.  

2.  The RO should then readjudicate the 
claim.  If it remains denied, the 
appellant and his representative should 
be issued an appropriate supplemental 
statement of the case and given the 
opportunity to respond. The case should 
then be returned to the Board for further 
appellate review, if otherwise in order. 


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


